Citation Nr: 0416285	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.  

2.  The service-connected PTSD is manifested by symptoms 
productive of social and industrial impairment that more 
nearly approximates total than severe; all contacts are so 
adversely affected as to result in virtual isolation in the 
community.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.   38 U.S.C.A. §§ 
1155, 7107, 7104 (West 2002); 38 C.F.R. §§ 4.132 including 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

Review of the record reveals that service connection for 
PTSD, with a 50 percent disability evaluation, was granted in 
December 1992.  

A VA examination was carried out in December 1994.  The 
examiner noted that the veteran had been hospitalized due to 
severe dependence on alcohol and marijuana, and had also been 
hospitalized due to suicide attempts.  The veteran endorsed 
an increased startle response, overreaction to certain noises 
and inability to initiate sleep.  

The mental status examination revealed an agitated, anxious 
individual who varied in a cyclic fashion between 
irritability and hyperactivity.  The veteran's mood and 
affect were depressed, and suicidal ideation was noted.  His 
insight was superficial and his judgment fair.  The diagnosis 
was that of moderately severe to severe, chronic, delayed 
PTSD.  The veteran's Global Assessment of Functioning (GAF) 
score was 38.  

The veteran submitted the instant claim for increase in 
August 1995.  

On VA examination in May 1997, the veteran's military history 
was reviewed.  The veteran reported that he was separated 
from his second wife because of her complaints regarding his 
PTSD symptoms and alcohol abuse.  The examiner noted that the 
veteran had been arrested several times due to domestic 
disputes.  

The veteran spoke of his depression and focused on his 
nightmares and cold sweats.  He indicated that he 
reexperienced his Vietnam experiences and had many intrusive 
thoughts.  He was noted to be isolated from others and 
uncomfortable in crowds and in public.  

The examiner indicated that the veteran had difficulty with 
impulse control and was currently seeking substance abuse 
treatment at the direction of the criminal justice system.  
The diagnosis was that of PTSD, and the examiner determined 
that the veteran's GAF was 50.  The examiner concluded that 
the veteran had been unable to adjust to life following his 
Vietnam experiences.  

The veteran testified before a hearing officer at the RO in 
December 1999.  He stated that he had been separated from his 
wife for three years, and that his current residence was 
isolated.  He indicated that he did not work and had not 
worked for eight or nine years.  He noted that he received 
Social Security Disability benefits, but denied that such 
benefits were related to his PTSD.  He denied having any 
friends.  He testified that he experienced panic attacks a 
couple of times per week.  He stated that he had difficulty 
concentrating.  

An additional VA examination was conducted in February 2000.  
The veteran's history of three psychiatric hospitalizations 
was noted, and the examiner indicated that such 
hospitalizations resulted from suicide gestures.  The veteran 
stated that he could never get along with supervisors and 
that he had problems with authority.  

The examiner noted that the veteran had limited contact with 
an eight-year-old son and no contact with an adult daughter.  
The veteran appeared to be generally estranged from others, 
with little or no contact with family.  His grooming and 
hygiene were marginal.  His speech was logical and focused, 
but the examiner noted that he was a rather concrete thinker 
who functioned in the low end of the low/average range of 
intelligence.  

On mental status examination, the veteran indicated that he 
was always nervous.  He appeared to be chronically anxious 
and dysphoric,  and he was moody and irritable.  He reported 
explosive bouts of anger, describing it as "flipping out."  
He indicated that he brooded about a variety of topics, 
particularly Vietnam.  He reported hypervigilance.  He 
endorsed anxiety attacks and indicated that he avoided 
crowds.  

While the veteran reported his appetite as fair, the examiner 
indicated that the veteran appeared to be malnourished.  The 
veteran stated that he suffered from insomnia and that he 
slept only three or four hours per night.  He indicated that 
he had a low energy level and stated that his concentration 
was not good.  

The diagnosis was that of chronic, severe PTSD.  The examiner 
concluded that the veteran was significantly impaired and 
appeared unable to obtain or retain employment.  He assessed 
the veteran's GAF as 40, indicating major impairment of 
functioning.  

In March 2000, a psychiatric evaluation was conducted for the 
Social Security Administration.  The examiner noted that the 
veteran had been severely injured in a motor vehicle accident 
five years previously.  

The veteran indicated that he suffered from nightly 
nightmares, flashbacks and intrusive recollections.  He 
reported difficulty being among people and having to wait for 
any period of time.  He endorsed severe anxiety symptoms.  He 
also acknowledged irritability, difficulty sleeping and 
decreased appetite.  He indicated that he spent most of his 
day at home.  

On mental status examination the veteran was guarded.  He 
endorsed anxiety related symptoms and symptoms of PTSD.  His 
mood was depressed and irritable.  He demonstrated a blunted, 
depressed affect.  He was judged to be essentially of low 
average to average intelligence.  He denied having any future 
goals.  The diagnoses were those of chronic, severe PTSD and 
moderate, recurrent major depressive disorder.  The veteran's 
GAF score was 52.  

The examiner pointed out that the veteran was resistant to 
receiving treatment and resistant to medication management of 
his symptoms.  He recommended treatment, to include 
psychotherapy and medication.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with VCAA or the 
implementing regulations.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating mental disorders were 
revised, effective November 7, 1996.  The veteran is entitled 
to the application of the version more favorable to him from 
the effective date of the new criteria.  However, only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).  

Under the criteria in effect prior to November 7, 1996, a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  In such cases, the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent schedular evaluation is warranted when the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (2001).  

Under the criteria which became effective on November 7, 
1996, PTSD warrants a 50 percent evaluation where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

Having carefully reviewed the record, the Board has found the 
evidence to be sufficient to establish that the veteran's 
service-connected PTSD has resulted in social and industrial 
impairment that more nearly approximates total rather than 
severe.  

In this regard, the Board notes that the veteran has 
consistently reported significant symptoms of hyperarousal, 
sleep disturbance, avoidance, social isolation, strong 
physiological responses to reminders of Vietnam and 
depressive symptoms.  He is isolated from his family, having 
little contact with his children and his wife, from whom he 
has been separated for several years.  

The examination reports indicate hospitalizations as a result 
of suicide attempts.  The February 2000 VA examiner noted the 
veteran's social avoidance, explosive anger, and chronically 
dysphoric mood.  He noted that the veteran had particular 
problems dealing with peers and authority.  He concluded that 
the veteran suffered from a major impairment in functioning 
and noted that he appeared to be unable to obtain or retain 
employment.  

Moreover, VA examinations, which have included review of the 
record and the veteran's hospitalization history, have 
rendered GAF scores reflective of severe impairment.  

Accordingly, a 100 percent rating is warranted for the 
service-connected PTSD.  



ORDER

An increased rating of 100 percent for the service-connected 
PTSD is granted, subject to the criteria governing the 
payment of monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



